G. H. A. KUNST, Judge.
On August 7, 1943, while going up grade, in Morgantown, West Virginia, claimant’s Studebaker car was struck by state *249road tar distributing truck, which drifted backward while emergency brake was being operated to stop truck, after its motor had stopped running. The amount of claim is $18.01, the actual cost of repair, payment of which is recommended by respondent and approved by the attorney general.
An award of eighteen dollars and one cent ($18.01) is made to claimant.